NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                      NOV 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

YUNIOR LEONARDO SANTANA-                        No.    18-70135
GONZALEZ,
                                                Agency No. A205-724-820
                 Petitioner,

  v.                                            MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted October 14, 2020
                            San Francisco, California

Before: FERNANDEZ, WARDLAW, and COLLINS, Circuit Judges.
Concurrence by Judge COLLINS

        Yunior Leonardo Santana-Gonzalez, a native and citizen of Cuba and a

lawful permanent resident of the United States, petitions for review of the Board of

Immigration Appeals’ (BIA) decision denying his claim for relief from removal.

He also contends that the Immigration Court lacked jurisdiction over his removal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

Panel
proceedings. We have jurisdiction under 8 U.S.C. § 1252. We grant in part and

remand in part.

        1.   The Immigration Judge properly exercised jurisdiction over Santana-

Gonzalez’s removal proceedings. Although Santana-Gonzalez received a Notice

to Appear that did not include the date and time of his hearing, “[a] notice to

appear need not include time and date information” for jurisdiction to vest in the

Immigration Court, and Santana-Gonzalez had “actual notice of the hearings

through multiple follow-up notices that provided the date and time of each

hearing.” Karingithi v. Whitaker, 913 F.3d 1158, 1159–60 (9th Cir. 2019).

        2.   As the government concedes, the BIA erred in concluding that

Santana-Gonzalez’s “conviction under 8 U.S.C. § 1325(a)(2) and 18 U.S.C. § 2

[was] sufficient, without more, to establish removability under [8 U.S.C.

§ 1227(a)(1)(E)(i)].” Alien smuggling under § 1227(a)(1)(E)(i) ends when “the

initial transporter ceases to transport the alien.” Urzua Covarrubias v. Gonzales,

487 F.3d 742, 748 (9th Cir. 2007). The factual basis of Santana-Gonzalez’s

conviction was in a plea agreement in which he admitted to transporting illegal

aliens “at or near Bisbee, in the District of Arizona” to “aid[] and abet[] their

presence in the United States” after they had already entered the United States. In

light of Covarrubias, this conviction, without more, does not establish

removability. Because the BIA had an opportunity to consider the application of


Panel                                      2
Covarrubias to this case, we grant the petition in part based on this error. See

Ruiz-Vidal v. Gonzales, 473 F.3d 1072, 1080 (9th Cir. 2007).

        3.   “If we conclude that the BIA’s decision cannot be sustained upon its

reasoning, we must remand to allow the agency to decide any issues remaining in

the case.” Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam).

The agency did not decide whether Santana-Gonzalez is removable under

§ 1227(a)(1)(E)(i) considering the evidence of the conduct underlying his

conviction, rather than the conviction itself. See Matter of Martinez-Serrano, 25 I.

& N. Dec. 151, 153 (BIA 2009) (“[T]he removal ground with which the

respondent is charged requires no conviction.”). An individual is removable if he

“knowingly encourage[d], induce[d], assist[ed], abet[ted], or aid[ed] with illegal

entry, even if he did not personally hire the smuggler and even if he [was] not

present at the point of illegal entry.” Hernandez-Guadarrama v. Ashcroft, 394

F.3d 674, 679 (9th Cir. 2005). The initial complaint in Santana-Gonzalez’s

criminal case charged that “he had made arrangements to smuggle illegal aliens

into the United States for money.” Because the BIA relied solely on Santana-

Gonzales’s conviction to deny his request for relief, it “ha[s] not considered” his

actual conduct. INS v. Orlando Ventura, 537 U.S. 12, 13 (2002). We remand so

that the BIA can “bring its expertise to bear upon the matter, . . . evaluate the




Panel                                      3
evidence,” and determine in the first instance whether Santana-Gonzalez’s actual

conduct supports removability. Id. at 17.

        Each party shall bear its own costs.1

        GRANTED IN PART, REMANDED IN PART.




        1
            Santana-Gonzalez’s motion to take judicial notice is denied as moot.

Panel                                        4
                                                                           FILED
Santana-Gonzalez v. Barr, No. 18-70135                                     NOV 23 2020
                                                                       MOLLY C. DWYER, CLERK
COLLINS, Circuit Judge, concurring:                                      U.S. COURT OF APPEALS


      As the court notes, see Mem. Dispo. at 2, the Government has conceded that,

in light of the factual basis that was given at the time of Santana-Gonzalez’s 2015

guilty plea to a violation of 8 U.S.C. § 1325(a)(2), that conviction is inadequate to

establish that Santana-Gonzalez is removable under § 237(a)(1)(E)(i) of the

Immigration and Nationality Act (“INA”), see 8 U.S.C. § 1227(a)(1)(E)(i). As the

Government explained in its brief, the factual basis for Santana-Gonzalez’s plea

stated only that “he aided and abetted [the aliens] ‘presence in the United States,’

not their entry into the United States” (citation omitted). That factual basis is not

enough, the Government stated, because INA § 237(a)(1)(E)(i) applies here only if

Santana-Gonzalez “encouraged, induced, assisted, abetted, or aided any other alien

to enter or to try to enter the United States in violation of law.” 8 U.S.C.

§ 1227(a)(1)(E)(i) (emphasis added).

      The Government’s concession is notable, because for more than 40 years we

have held that the offense described by § 1325(a)(2) “is consummated at the time

an alien gains entry” into the United States without submitting to the required

inspections. United States v. Rincon-Jimenez, 595 F.2d 1192, 1193–94 (9th Cir.
1979) (emphasis added).1 By conceding that the factual basis of Santana-

Gonzalez’s plea was insufficient to establish the connection to an entry that, under

Rincon-Jimenez, is required for a conviction under § 1325(a)(2), the Government

has effectively conceded that the factual basis was insufficient to sustain that guilty

plea, and to that extent the Government has essentially acquiesced to a collateral

challenge to Santana-Gonzalez’s § 1325(a)(2) conviction. In view of the

Government’s concessions, I concur fully in the court’s decision to remand the

matter to allow the agency to consider whether Santana-Gonzalez is deportable

under INA § 237(a)(1)(E)(i) based on the underlying events in question rather than

on the mere fact of his (apparently inadequate) conviction under § 1325(a)(2).

This case thus presents no occasion to address whether a conviction under 8 U.S.C.

§ 1325(a)(2), properly construed, categorically establishes removability under INA

§ 237(a)(1)(E)(i). See Matter of Martinez-Serrano, 25 I. & N. Dec. 151, 154–55

(BIA 2009) (answering that question affirmatively, based on, inter alia, Rincon-

Jimenez and Urzua Covarrubias v. Gonzales, 487 F.3d 742 (9th Cir. 2007)).



1
  In United States v. Corrales-Vazquez, 931 F.3d 944 (9th Cir. 2019), we
subsequently narrowed § 1325(a)(2) even further, holding that it only applies to an
entry “at a designated port of entry.” Id. at 954; see also id. at 953–54 (noting that
the entry in Rincon-Jimenez would not have qualified under Corrales-Vazquez).
Given that INA § 237(a)(1)(E)(i) applies to any entry, and not merely entries at a
designated port of entry, it is irrelevant for our purposes whether or not Santana-
Gonzalez’s § 1325(a)(2) conviction was consistent with the later announced rule in
Corrales-Vazquez.

                                          2